Citation Nr: 0940686	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  00-02 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for infertility.

2.  Entitlement to service connection for eczema.

3.  Entitlement to a compensable disability rating for a left 
breast lump.

4.  Entitlement to a compensable disability rating for 
anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to 
February 1997.

This appeal is to the Board of Veterans' Appeals (Board) is 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

These matters were before the Board in February 2005 and were 
then remanded for further development by the originating 
agency.

Following the issuance of the most recent Supplemental 
Statement of the Case in July 2009, additional medical 
evidence was received from the Veteran.  This evidence 
primarily relates to a disability not currently on appeal, 
but includes a letter from a private physician indicating 
that the Veteran was put on a contraceptive to alleviate the 
effects of her anemia, such as fatigue and dizziness.  
However, this information was already of record and was 
considered by the originating agency in the most recent 
Supplemental Statement of the Case.  Also, the Board finds 
none of the other additional new evidence to have a bearing 
on the issues on appeal.  Thus, a remand is not warranted, 
and the Board will decide the merits of the appeal.  


FINDINGS OF FACT

1.  The Veteran's infertility is etiologically related to her 
active service.

2.  The Veteran's eczema is etiologically related to her 
period of service.

3.  The Veteran has never had removal of all of her left 
breast tissue, her left breast size or form is not altered, 
and the Veteran's left breast condition is productive of a 
scar that is painful or tender on examination, but which is 
not deep and does not cause limitation of motion or function.

4.  During the period of the claim, the Veteran's hemoglobin 
levels have never been noted to be below 10 grams per 100 
milliliters or less.


CONCLUSIONS OF LAW

1.  Infertility was incurred in active service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1137 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  Eczema was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  The criteria for a disability rating of 10 percent, but 
no more, for residuals of a left breast lump have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7626, 7801-7805, 7819 (1990, 2003); 
38 C.F.R. §§ 3.102, 4.7, 4.116, Diagnostic Code 7626; 
§ 4.118, Diagnostic Codes 7626, 7801-7805, 7819 (2009).

4.  The criteria for a compensable disability rating for 
anemia have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§  4.7, 4.117, Diagnostic Code 7700 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for infertility and 
eczema, and compensable disability ratings for a left breast 
lump and anemia.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in April 2005 and January 2008.  Although the Veteran 
was not provided complete notice until after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development, the originating agency readjudicated the claims.  
There is no indication in the record or reason to believe 
that any ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  Moreover, the Veteran has been afforded appropriate 
VA examinations in response to her claims.  Neither the 
Veteran nor her representative has identified any outstanding 
evidence that could be obtained to substantiate any of the 
claims.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran of war or who served on active duty after December 
31, 1946, is presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

Left Breast Lump

Residuals of breast surgery are rated under Diagnostic Code 
(DC) 7626.  Following radical mastectomy of both breasts, an 
80 percent rating is warranted; for one breast, a 50 percent 
rating is warranted.  Following modified radical mastectomy 
of both breasts, a 60 percent rating is warranted; for one 
breast a 40 percent rating is warranted.  Following simple 
mastectomy or wide local excision with significant alteration 
of size or form of both breasts, a 50 percent rating is 
warranted; for one breast, a 30 percent rating is warranted.  
Following wide local excision without significant alteration 
of size or form of both or one breast, a noncompensable 
rating is warranted.  For VA purposes:  (1) Radical 
mastectomy means removal of the entire breast, underlying 
pectoral muscles, and regional lymph nodes up to the 
coracoclavicular ligament; (2) Modified radical mastectomy 
means removal of the entire breast and axillary lymph nodes 
(in continuity with the breast).  Pectoral muscles are left 
intact; (3) Simple (or total) mastectomy means removal of all 
of the breast tissue, nipple, and a small portion of the 
overlying skin, but lymph nodes and muscles are left intact; 
(4) Wide local excision (including partial mastectomy, 
lumpectomy, tylectomy, segmentectomy, and quadrantectomy) 
means removal of a portion of the breast tissue.  38 C.F.R. § 
4.116, DC 7626.

Effective August 30, 2002, regulations regarding the 
evaluation of skin disease were revised.  See 67 Fed. Reg. 
49,590-99 (2002).   Effective October 23, 2008, regulations 
regarding the evaluation of skin disease were again revised.  
See 73 Fed. Reg. 185, 54708-54712 (2008).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Prior to August 20, 2002, new benign skin growths are rated 
as scars, disfigurement, etc.  Third degree scars and burns 
are rated under DC 7801.  Second degree scars or burns 
covering an area of 144 inches or more are given a 10 percent 
rating under DC 7802.  Superficial, poorly nourished scars 
with repeated ulceration are rated 10 percent under DC 7803.  
Superficial scars that are tender and painful on objective 
demonstration are rated 10 percent under DC 7804.  DC 7805 
provides that other scars are rated on limitation of function 
of the affected part.  38 C.F.R. § 4.118, DCs 7801-7805, 7819 
(1990).

Beginning August 20, 2002, but prior to October 23, 2008, 
scars that are deep or that cause limited motion are rated 
under DC 7801.  A deep scar is one associated with underlying 
soft tissue damage, and a superficial scar is one not 
associated with underlying soft tissue damage.  For these 
scars: Area or areas of 144 square inches (929 sq. cm.) or 
greater warrant a 40 percent rating; Area or areas of at 
least 72 square inches (465 sq. cm.) but less than 144 square 
inches (929 sq. cm.) warrant a 30 percent rating; Area or 
areas of at least 12 square inches (77 sq. cm.) but less than 
72 square inches (465 sq. cm.) warrant a 20 percent rating; 
Area or areas of at least 6 square inches (39 sq. cm.) but 
less than 12 square inches (77 sq. cm.) warrant a 10 percent 
rating.  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, are separately rated and combined in 
accordance with § 4.25.

Also beginning August 20, 2002, but prior to October 23, 
2008, scars that are superficial, do not cause limited 
motion, and cover an area of 144 inches or more are given a 
10 percent rating under DC 7802.  Unstable superficial scars 
are rated 10 percent disabling under DC 7803.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.  Superficial scars that 
are painful on examination are rated 10 percent disabling 
under DC 7804.  DC 7805 provides that other scars are rated 
on limitation of function of the affected part.  38 C.F.R. § 
4.118, DCs 7801-7805 (2003).

Beginning October 23, 2008, burn scar(s) or scar(s) due to 
other causes, not of the head, face, or neck, that are deep 
and nonlinear are rated under DC 7801.  A deep scar is one 
associated with underlying soft tissue damage.  Burn scar(s) 
or scar(s) due to other causes, not of the head, face, or 
neck, that are superficial and nonlinear covering areas of 
144 square inches (929 sq. cm.) or greater are rated as 10 
percent disabling under DC 7802.  A superficial scar is one 
not associated with underlying soft tissue damage.  Scars 
that are unstable or painful on examination warrant a 10 
percent rating under DC 7804.  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Other scars (including linear scars) and 
other effects of scars evaluated under DCs 7800, 7801, 7802, 
and 7804 are rated under DC 7805, under which any disabling 
effect(s) not considered in a rating provided under DCs 7800-
04 are evaluated under an appropriate diagnostic code.  38 
C.F.R. § 4.118, DCs 7801-7805.



Anemia

The Veteran's service-connected anemia disability is rated 
under DC 7700 for anemia, hypochromic-microcytic and 
megabolastic, such as iron-deficiency and pernicious anemia.  
Under this code, for a 10 percent rating, the evidence must 
show hemoglobin of 10 grams (gm) per 100 milliliters (ml) or 
less with findings such as weakness, easy fatigability, or 
headaches.  38 C.F.R. § 4.117, DC 7700 (2009).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection

Infertility

Service treatment records indicate that on her May 1983 
entrance examination, the Veteran was noted to have had a 
normal pelvic examination, and no problems related to 
fertility were noted.  On her May 1983 Report of Medical 
History, the Veteran indicated that she had been pregnant 
before.  November 1990 treatment records indicate that the 
Veteran reported trying to get pregnant for one year.  
Service and private treatment records from October 1993 to 
August 1996 indicate diagnoses of infertility and second 
degree infertility.

The Veteran was afforded a VA examination in April 2006.  On 
that examination, it was noted that the Veteran had been 
pregnant once in 1981 but had had an abortion, and that she 
had not had any pregnancy since.  The examiner noted that the 
Veteran had been evaluated in 1990 for infertility, and that 
she was officially diagnosed as having infertility in 1995.  
The Veteran was diagnosed as having primary infertility.  The 
examiner stated that the condition was noted and was 
evaluated during active service, and that her history of 
abortion could be contributory, but that invasive tests 
performed during active service did not indicate this as 
etiology.  The examiner opined that the condition could occur 
within or outside military service, and that the fact that it 
was primary with no well-defined etiology suggested that the 
notion of military service contributing to the cause was 
speculative.

On a June 2009 VA examination, the Veteran was diagnosed as 
having infertility, etiology unknown.  The VA examiner opined 
that the infertility condition was not caused by or a result 
of her military service.  The examiner noted that the claims 
folder was not reviewed.

After reviewing the record, the Board finds that service 
connection is warranted for the Veteran's infertility.  As 
noted by the November 2006 VA examiner, the Veteran's 
infertility has no well-defined etiology.  However, no 
problems related to fertility were noted on the Veteran's May 
1983 entrance examination, and she is presumed to have been 
in sound condition with respect to her reproductive system at 
the time of entry into service.  The Veteran was first noted 
to have had fertility problems in service, and first 
diagnosed as having infertility during service.  The evidence 
does not indicate that the infertility is due to a congenital 
or developmental defect.  Moreover, the evidence does not 
clearly and unmistakably establish that the infertility 
existed prior to service.  Therefore, the presumption of 
soundness has not been rebutted, and the Veteran is entitled 
to service connection for infertility.


Eczema

December 1983 treatment notes indicate that the Veteran had 
eczema around the tips of her fingers, with her skin cracking 
around her nails.

March 1997 private treatment notes indicate that the Veteran 
presented with a follow up on a dry skin problem.  The 
Veteran was diagnosed as having dry skin.  June 1997 private 
treatment notes indicate that the Veteran complained of 
having red bumps for two and a half weeks on her abdomen, 
back, and upper thigh.  The Veteran was diagnosed as having 
tinea corporis.  July 1997 private treatment notes indicate 
that the Veteran complained of a rash that she had had for 
about three weeks.  The Veteran was diagnosed as having 
papular pityriasis rosea.  September 1997 private treatment 
notes indicate that the Veteran complained of having fine 
bumps on her arms since May 1997, and reported seeing a 
physician overseas regarding her condition.  The Veteran was 
diagnosed as having folliculitis.  March 1998 VA treatment 
records indicate that the Veteran had vague, small, scattered 
papules on her arms with some hypopigmentation, and the 
Veteran was diagnosed as having eczema.  On an April 1999 VA 
examination, the Veteran was noted to have had follicular 
erythematous papules of the arms.  December 2002 private 
treatment records indicate a diagnosis of eczema of the arms.

The Veteran was afforded a VA examination in April 2006.  On 
that examination, the Veteran reported being diagnosed with 
eczema within a year of her discharge from service, and that 
the rash affected her abdomen, arms, face, ears, and external 
ear canal.  On examination of the skin, no acute lesions 
typical of eczema were noted, but atopic dermatitis was.  The 
abdomen did not show any areas of rash, but both arms showed 
some coarseness in the skin with scattered papular rashes, 
isolated and scarce.  The Veteran was diagnosed as having 
dermatitis, not seen as eczema on the examination.  The 
examiner noted that the Veteran had been diagnosed as having 
dermatitis and eczema within a year of her service and was 
appropriately treated, and that the condition had improved 
but was active.  The examiner opined that, although there was 
a scarcity of lesions noted on the examination, her 
dermatitis was at least as likely as not related to active 
duty service.  

On a July 2009 VA examination, it was noted that the 
Veteran's eczematous dermatitis first appeared in 1997 when 
she was in South Korea, and that it was treated but still 
gave her problems.  On physical examination, the skin over 
the body was clear of eczematous dermatitis, which appeared 
to be well-controlled but showed dryness on the skin of the 
trunk and extremities.  The Veteran was diagnosed as having 
xerosis of the skin.  The examiner opined that it would be 
mere speculation to state that the condition was due to 
military service. 

The Board finds that service connection is warranted for the 
Veteran's skin disability.  First, eczema around the tips of 
the Veteran's fingers was noted during service, and the 
Veteran's current skin problems appeared in the months 
following service and continued to the present.  Furthermore, 
the competent medical evidence weighs in favor of the 
Veteran.  While the April 2006 VA examiner noted that the 
Veteran had not been diagnosed as having dermatitis and 
eczema until shortly after her period of service, he 
nonetheless opined that the condition was at least as likely 
as not related to active duty service.  The Board notes the 
June 2009 VA examiner's opinion that it would be mere 
speculation to state that the Veteran's skin condition was 
due to military service.  However, the opinion, while not 
weighing in favor of the Veteran's claim, is not negative and 
does not weigh against the Veteran's claim.

Accordingly, service connection is warranted for this 
disability.

Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.



A Left Breast Lump

On a March 1999 examination performed for VA, the Veteran was 
noted to have had a scar of the left breast.  Private 
treatment records indicate that the Veteran underwent a 
needle localized left breast biopsy in May 1999.  The 
Veteran's final diagnosis at that time was mild fibrocystic 
change with cyst formation, duct ectasia, apocrine, 
metaplasia, mild epithelial hyperplasia, and stromal 
sclerosis.  December 1999 private treatment records indicate 
that the Veteran had multiple suspicious microcalcifications 
in the left breast, and that stereotactic breast biopsies 
were to be performed.  

The Veteran was afforded a VA examination in April 2006.  On 
examination, it was noted that the Veteran had had four left 
breast biopsies between 1991 and 2000.  It was also noted 
that the first needle biopsy did not leave a scar, but that 
she now had three scars which she stated had some deformity 
and tenderness.  The Veteran denied any ulceration, open 
areas, or episodes of inflammation.  Examination of the left 
breast showed three scars.  On the left lower quadrant there 
was a 1.5 by 2.5 centimeter (cm) scar that was flat, not 
depressed, and nontender, with no significant change in 
pigmentation.  There was a puncture scar beside the nipple of 
the left breast that was barley visible.  There was a 
puncture scar that was 2.5 by 0.3 cm from a previous biopsy 
that was well-healed, nontender, not depressed, and not fixed 
to the underlying structure.  On the upper breast area, there 
was a 3.0 by 0.5 cm scar that was slightly tender, not 
depressed, flat, not fixed to the underlying structure, and 
mildly increased in pigmentation.  There was no axillary 
lymph node palpable in either the right or the left axilla, 
and no traction was produced by the scar.  The Veteran was 
diagnosed as having scars from previous biopsies of cysts of 
the left breast, with mild tenderness on one of the four 
scars, no deformity, and no evidence of recurrent cyst.  

On a June 2009 VA examination, it was noted that the Veteran 
had had biopsies of the left breast in 1991, 1996, 1997, and 
2000, all with benign results.  The Veteran reported that 
incisions from the procedures were painful at times.  On 
examination of the breast, there were two flesh-colored 
incisions on the left upper breast measuring 0.5 cm in 
length, with no tenderness, no attachment to underlying skin, 
and no keloid formation.  It was noted that there were no 
significant effects on the Veteran's normal occupation.

After reviewing the record, the Board finds that the 
Veteran's left breast condition warrants a disability rating 
of 10 percent, but no more.

A compensable disability rating is not warranted under DC 
7626.  The Veteran has had several biopsies, but never a 
removal of all of the breast tissue.  Also, the Veteran's 
left breast size and form has never been noted to be altered.  

However, the Board finds that the Veteran is entitled to a 10 
percent disability rating under DC 7804.  The Veteran has 
repeatedly complained of pain or tenderness of the left 
breast in the area of her biopsy incisions.  The Veteran was 
found to have had mild tenderness on one of the scars on the 
April 2006 VA examination, and to have had no tenderness on 
the June 2009 VA examination.  Resolving reasonable doubt in 
the Veteran's favor, the Board finds that the Veteran's 
service-connected left breast condition is productive of a 
scar that is painful or tender on examination.  Thus, the 
Veteran is entitled to a disability rating of 10 percent 
under the versions of DC 7804 prior to August 20, 2002, from 
August 20, 2002 to October 22, 2008, and beginning October 
23, 2008.

The Board notes that the Veteran's left breast scars do not 
warrant a disability rating in excess of 10 percent under any 
other diagnostic code during the relevant period, as none has 
ever been noted to be deep or cause limitation of motion or 
function.  Accordingly, a disability rating of 10 percent is 
warranted for the Veteran's service-connected left breast 
lump.

Anemia

Thirteen separate private hemoglobin test results between 
November 2001 and December 2004 all indicate hemoglobin 
levels between 11.3 and 12.6 gm per 100 ml.  

On a November 2006 VA examination, it was noted that the 
Veteran reported that her current anemia symptoms were 
fatigue, dizziness, and weakness.  The Veteran reported that 
her symptoms had improved but still occurred when her period 
came, and that she took contraceptives to treat her anemia.  
Laboratory tests were noted to show hemoglobin of 12.8.  The 
examiner diagnosed the Veteran with a history of anemia and 
iron deficiency, now improved to normal female hemoglobin 
levels, and opined that the degree of new anemia did not 
explain her reported symptoms of fatigue.  

On a June 2009 VA examination, it was noted that the Veteran 
took daily contraception medication for her anemia, and that 
she had a history of lightheadedness, fatigue, weakness, and 
headaches.  It was noted that April 2009 hemoglobin levels 
were 12.1, which was in the normal range.  The Veteran 
complained of decreased concentration, lack of stamina, 
weakness and fatigue impacting her occupational activities.  

The Board finds that the Veteran is not entitled to a 
compensable disability rating for her service-connected 
anemia.  While the Board recognizes that the Veteran has 
complained of symptoms such as fatigue, dizziness, and 
weakness, and while the Veteran takes medication for her 
anemia, her hemoglobin levels have never been noted to be 
below 10 gm per 100 ml or less and her claimed symptoms have 
not been attributed to the anemia.  Thus, a compensable 
disability rating is not warranted under DC 7700.

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting these claims, but has found none.  
Consideration has been given to assigning a staged rating; 
however, at no time during the periods in question has either 
disability warranted a rating in excess of those discussed 
above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the Board has also considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b).  

The threshold factor for extras-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, which involves a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, VA must determine whether the claimant's 
exceptional disability picture exhibits factors such as 
"marked interference with employment" and "frequent periods 
of hospitalization."  Id. at 115-116.

The only disabling manifestation of the Veteran's left breast 
disability is contemplated by the 10 percent rating granted 
herein.  In addition, the Veteran's hemoglobin levels have 
either been normal or nearly normal throughout the period of 
this claim.  None of the medical evidence shows that the 
anemia is productive of any symptoms or functional 
impairment.  In addition, the record reflects that the 
Veteran has not required frequent hospitalizations for her 
disabilities.  In sum, the Board has determined that there 
are no unusual or exceptional factors in this case warranting 
the referral of either claim for extra-schedular 
consideration.


							(CONTINUED ON NEXT PAGE)




ORDER

Service connection for infertility is granted.

Service connection for eczema is granted.

A disability rating of 10 percent for a left breast lump is 
granted, subject to the criteria governing the award of 
monetary benefits.

A compensable disability rating for anemia is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


